Order entered July 29, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-13-00885-CV

                             MIKE AVERETT, ET AL., Appellants

                                              V.

                               CAPX REALTY, LLC, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-00950

                                          ORDER
       The Court has before it appellants’ July 25, 2013 unopposed motion to extend deadline to

file appellants’ brief. The Court GRANTS the motion and ORDERS appellants to file their

brief by August 29, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE